NUMBER
13-01-450-CR
 
                             COURT
OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                                CORPUS CHRISTI
                                                                                                                     

 
JUAN ARNOLDO CANTU,                                                    Appellant,
 
                                                   v.
 
THE STATE OF TEXAS,                                                       Appellee.
                                                        
                                                                              
                                                    
      On appeal from the 24th District Court
of Jackson County, Texas.
                                                                                                            
         
 
                                   O P I N I O N
 
                     Before Justices
Hinojosa, Yañez, and Castillo
                                   Opinion by
Justice Yañez
 
Appellant
pleaded guilty to a charge of possession of marihuana in an amount of fifty
pounds or more but less than 2000 pounds,[1]
and was sentenced to twenty years in the institutional division of the Texas
Department of Criminal Justice.




Appellant's
court-appointed attorney has filed a brief in which she has concluded that this
appeal is wholly frivolous and without merit. 
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).  The brief meets the requirements of Anders
as it presents a professional evaluation of why there are no arguable grounds
for advancing an appeal.  See Stafford
v. State, 813 S.W.2d 503, 509-10 (Tex. Crim. App.
1991); Lindsey v. State, 902 S.W.2d 9, 11 (Tex. App.BCorpus Christi
1995, no pet.).  Counsel states in her
brief that she has served a copy of her brief on appellant and has advised
appellant by letter of her opinion that the appeal is without merit but that
appellant has the right to review the record and file a pro se
brief.  To date, no pro se brief
has been filed.
When an
appellate court receives a Afrivolous
appeal@ brief, it must
then Aconduct 'a full
examination of all the proceedings to decide whether the case is wholly
frivolous.'"  Penson
v. Ohio, 488 U.S. 75, 80 (1988) (quoting Anders, 386 U.S. at
744).  This we have done and we conclude
that the appeal is wholly frivolous. 
In accordance
with Anders, appellant=s attorney has
asked permission to withdraw as counsel for appellant.  See Anders, 386 U.S. at 744.  We grant the attorney=s motion to
withdraw.  We order appellant=s attorney to
notify appellant of the disposition of this appeal and the availability of
discretionary review.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).  
We AFFIRM the
judgment of the trial court.
 
                                          
LINDA REYNA
YAÑEZ
Justice
 
Do not publish.  Tex.
R. App. P. 47.3.
Opinion delivered and filed this 
the 25th day of April, 2002.




[1]See
Tex. Health & Safety Code Ann.
' 481.121
(Vernon Supp. 2002).